Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the PTAB decision on 2/11/2021 in which Claims 1-31 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Roddy on 3/31/2021.

The application has been amended as follows: 
Please amend Claim 1 follows:

A security system comprising: 
a sensor to detect a location of at least one user, and generate detection data according to the detected location of the at least one user, wherein the sensor is one from the group consisting of: a door sensor and a window sensor; 
, to determine whether a respective door or window is opened from inside the building based on the detection data, to determine whether the at least one user is occupying a building according to the detection data, to store allowance data that sets one or more preferences for the at least one user, to determine whether the user is entering or exiting the building as expected based on user history data, the allowance data, and the detection data, and to adjust a time period included in the allowance data so as to provide additional time for the at least one user to enter or exit the building based on the determination of whether the user is entering or exiting the building as expected and based on the detection data from the sensor; and an alarm device, communicatively coupled to at least the processor, that is armed or disarmed by the processor according to the allowance data and the determination as to whether the at least one user is occupying the building.
Please cancel Claim 5
Please amend Claim 6 follows:
The system of claim [5] 1, wherein the processor controls the alarm device to refrain from activation when the door or window is opened from inside the building.
Please amend Claim 18 as follows:
	A method comprising:4 of 10App. No. 14/585,272 Attorney Docket No. 030120-201010US detecting, by a sensor, a location of at least one user, and generating detection data according to the detected location of the at least one user; 
determining whether a respective door or window is opened from inside the building according to the detection data received from the sensor, determining whether the at least one user is occupying a building according to the detection data, and storing allowance data that sets one or more preferences for the at least one user; determining, by the processor, whether the user is entering or exiting the building as expected based on user history data, the allowance data, and the detection data; adjusting, by the processor, a time period included in the allowance data so as to provide additional time for the at least one user to enter or exit the building based on the determination of whether the user is entering or exiting the building as expected and based on the detection data from the sensor; and arming an alarm device that is communicatively coupled to the processor according to the allowance data and the determination as to whether the at least one user occupying the building.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2013/0215266			Trundle et al.
US 2010/0245088			Meier et al.
US 2006/0181408			Martin
US 2011/0102588			Trundle et al.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694